Citation Nr: 1146198	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracic spine disability.

4.  Entitlement to service connection for a right lower extremity disability, to include peripheral neuropathy.

5.  Entitlement to service connection for a left lower extremity disability, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 and from March 2002 to March 2003, with additional service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2006 and December 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues for service connection claimed on appeal.  

In September 2007, the Veteran submitted a statement withdrawing the issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, as adjudicated in the July 2006 rating decision.  However, that same month, he clarified that he was seeking service connection for a disability of the right and left lower extremities as secondary to his back disabilities.  In the December 2007 rating decision, the claim was re-phrased as entitlement to service connection for left and right lower extremity conditions, including an analysis regarding peripheral neuropathy.  Thus, the Board interprets the Veteran's September 2007 statements as clarifying his contentions, to include a claim for service connection on a direct and secondary basis, rather than a withdrawal of those issues, and therefore the issues have been framed as stated on the cover page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, it appears that the service treatment records located in the claims file are largely those submitted by the Veteran.  It is unclear whether his complete service treatment records have been requested from the appropriate service organization.  Thus, in order to ensure that the Veteran's official service treatment records have been obtained, a request for those records should be made on remand.

Next, in June 2008, the Veteran submitted two authorizations for the release of private medical records related to his claims.  To date, letters requesting the identified records have not been sent to the Veteran's physicians.  Thus, on remand, those records, as well as any other records identified by the Veteran, should be requested. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran contends that he injured his cervical, thoracic, and lumbar spine while in service, leading to his current back disabilities.  He additionally contends that his right and left lower extremity disabilities were caused by his cervical, thoracic, and lumbar spine disabilities.   He alternatively contends that his service-connected peripheral neuropathy of the bilateral upper extremities has spread to his lower extremities, causing his current disabilities.  

Available service treatment records from the Veteran's first period of active service are negative for any indication of injury to the spine or lower extremities. On March 1983 separation examination, he denied any problems relating to the spine or lower extremities.  Available service treatment records from the Veteran's period of service in the Navy Reserve reflect that on annual examinations conducted in January 1988, December 1989, May 1991, December 1993, February 1999, and September 2000, he denied any problems related to the spine or lower extremities and no such pathology was found or diagnosed.  Available service treatment records from the Veteran's second period of active service reflect that on March 2002 entrance examination, there was no indication of back pain or problems or lower extremity symptoms.  In April 2002, he stated that he had no complaints.  In June 2002, an X-ray was ordered due to findings of right arm parasthesias, by history and physical examination, secondary to thoracic outlet syndrome verses cervical disc symptoms.  The X-ray showed the presence of neural foraminal encroachment on both sides as described by osteophytes.  In September 2002, the Veteran was seen for back and right rib pain that he had had for three to four days.  He had been seen in the emergency room and given Naproxen.  The pain was worse when swimming.  The pain was dull, but sharp on movement.  The assessment was chronic widespread pain.  In October 2002, the Veteran was walking down the stairs when he slipped.  The strain of catching himself on the railing hurt his left shoulder and foot.  Most of the pain in the leg was in the calf area.  Examination showed good neurological examination.  The assessment was upper back/leg strain.  An associated record showed a diagnosis of paraspinal spasm with low leg involvement.  In December 2002, the Veteran complained of neck pain and parethesias of the bilateral upper extremities.  In February 2003, he was noted to have degenerative joint disease of the cervical spine.  There was also thoracic outlet syndrome on the right, though that was not confirmed on examination.  On July 2004 Navy Reserve evaluation, the Veteran reported having symptoms of numbness and tingling, as well as painful joints.  He denied having any back trouble.  On examination, it was noted that he had carpal tunnel syndrome, only.  Physical examination showed no back pathology.

Post-service treatment records reflect that on May 2003 VA examination, the Veteran reported neurological symptoms related to his upper extremities, rather than his lower extremities.  It was noted that a previous X-ray of the cervical spine had shown neural foraminal encroachment at multiple levels and that a corresponding MRI had been negative.  Physical examination showed normal reflexes in the lower extremities.  Motor tone and sensory examination of the lower extremities was normal.  The assessment was asymmetric polysegmental sensorimotor polyneuropathy in the upper extremities.  On August 2004 VA examination, the Veteran reported that he was beginning to experience similar neurological symptoms in his bilateral lower extremities, such as numbness and a crawling sensation of the skin.  On May 2006 VA examination, the Veteran reported pain in the small of his feet, particularly in the toes.  There was also pain in the buttocks.  Physical examination showed normoactive deep tendon reflexes in the lower extremities.  There was affection in all four extremities in a symmetrical pattern.  EMG studies showed evidence of right peroneal and posterior tibial neuropathy, which the examiner determined was at least as likely as not compatible with impaired glucose metabolism or idiopathic.  The associated VA record of EMG study showed that the findings could have been compatible with right sciatica.  Private records dated from February 2006 to September 2006 reflect that the Veteran was diagnosed with cervicalgia and lumbar myositis.  He had been having pain in the upper back and numbness in the legs.  November 2006 X-rays showed muscle spasm and degenerative joint disease in the cervical spine, a normal thoracic spine, and what appears to be lumbar spine pathology. 

In this case, the etiology of the Veteran's contended disabilities of the cervical, thoracic, and lumbar spine, as well as in his lower extremities, remains unclear.  While it appears that the Veteran injured his neck and back during his second period of active service when he fell down the stairs, it also appears that by that time he already carried a cervical spine and thoracic spine diagnosis and such diagnoses were made two months after entry into service.  In that regard, the available service records do not demonstrate trauma to the cervical or thoracic spine between March 2002 and June 2002.  Thus, the etiology of the cervical and thoracic spine disabilities is unclear.  To date, a VA examiner has not had the opportunity to provide an opinion as to the etiology of the Veteran's spinal disabilities, nor has an adequate opinion been provided as to the etiology of the lower extremity disabilities.  To that extent, the May 2006 VA examiner did not state whether the sciatic symptoms of the right leg were due to the back disabilities or trauma sustained in service.  Therefore, a remand for a VA examination and opinion is necessary in order to determine the nature of the Veteran's current back and lower extremity diagnoses and the etiology of those diagnoses, including whether the disabilities were incurred in service or, if they pre-existed his service, were aggravated by service.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Hospital Ryder and Dr. Luis S.C., as well as any available VA records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the appropriate service agency to obtain any outstanding service treatment records, to include for both periods of active service and for his periods of service with the Navy Reserve.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his cervical, thoracic, and lumbar spine disabilities, as well as his right and left lower extremity disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a)  Diagnose any current cervical, thoracic, and lumbar spine disabilities.   

b)  Diagnose any current disability of the right or left lower extremity, to include peripheral neuropathy or radicular-type manifestations.   

c)  The examiner should opine as to whether there is clear and unmistakable evidence that the Veteran's cervical, thoracic, or lumbar spine disabilities pre-existed the Veteran's entrance to service, taking into account the June 2002 X-ray findings taken two months after induction into service and the Veteran's lay statements as to the circumstances surrounding those events.  

d)  If the answer to c) is yes, is there clear and unmistakable evidence that the pre-existing cervical, thoracic, or lumbar spine disabilities permanently increased in severity due to the natural progression of the disease, resulting in the current cervical, thoracic, or lumbar spine disabilities?  The examiner should take into account the Veteran's fall down the stairs in service.

e)  If the answer to c) is yes, is there clear and unmistakable evidence that the pre-existing cervical, thoracic, or lumbar spine disabilities permanently increased in severity beyond the natural progress of the disease in service, i.e. was aggravated in service, resulting in the current cervical, thoracic, or lumbar spine disabilities?

f)  If the cervical, thoracic, or lumbar spine disabilities
did not pre-exist the Veteran's entrance to service, is it at least as like as not (50 percent probability or greater) that any currently diagnosed cervical, thoracic, or lumbar spine disability was incurred in or otherwise related to his military service, to include his in-service fall down the stairs?  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his spine injuries and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

g)  Is it at least as like as not (50 percent probability or greater) that any currently diagnosed right or left lower extremity disability was incurred in or otherwise related to the Veteran's military service, to include his in-service fall down the stairs and any resulting back disability.  

h)  Is it at least as like as not (50 percent probability or greater) that any currently diagnosed right or left lower extremity disability was caused or aggravated by 1) any currently diagnosed back disability or 2) the service-connected right and left upper extremity polyneuropathy?  The rationale for any opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  

The purpose of this REMAND is to ensure compliance with due process considerations. The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655  (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


